Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 06/09/2021 has been entered. Claims 1-16 and 19-22 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4-7, 16 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillman (US 6497660 B1) in view of Barnes (US 20050215909 A1).

Regarding claim 1, Dillman teaches an ultrasound system (200), comprising: a transducer (130) with piezoelectric transducer elements polarized in a poling direction. (Col.1, line 27-36, Claim 1, Fig.1, Fig.3) 

Further regarding claim 1, Dillman teaches a transmit circuit (110) configured to generate a transmit signal having at least first and second polarity segments, the first and second polarity segments having corresponding first and second peak amplitudes. (Col.2, line 66 – Col.3, line 2, Col.3, lines 53-55, Col.5, lines 37-38, Fig.1, Fig.3)

Further regarding claim 1, Dillman teaches a bias generator configured to generate a bias signal in a direction of the poling direction, wherein the bias signal is combined with the transmit signal to form a biased transmit signal that is shifted in the direction of the poling direction. (Col.2, line 66-Col.3, line 21, Col.5, lines 40-61, Col.5, lines 10-12, Claim 1, Fig.2-3) Dillman does not explicitly teach both positive and negative voltages over a transmit cycle.

Barnes teaches both positive and negative voltages over a transmit cycle. (Paragraphs 10, 30, Claims 5, 18, Figs.2-4)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dillman to incorporate both positive and negative voltages over a transmit cycle in order to avoid dielectric polarization.


Regarding claim 2, Dillman teaches wherein the piezoelectric transducer elements are formed from a single crystal material polarized in the poling direction. (Col.1, lines 19-21, Col.1, lines 33-35, Col.2, lines 51-53)


Regarding claim 4, Dillman teaches wherein the bias signal is a DC voltage that is applied continuously. (Col.3, lines 43-47)


Regarding claim 5, Dillman teaches wherein the bias generator is configured to generate the bias signal to have a steady-state voltage of between 2.5V and 10V. (Col.4, lines 48-52)


Regarding claim 6, Dillman teaches wherein the bias generator is configured to generate the bias signal to have a steady-state voltage of between 4V and 6V. (Col.4, lines 48-52)


Regarding claim 7, Dillman teaches wherein the bias generator is configured to generate the bias signal to have a steady-state voltage of up to 15% of at least one of the -35-501959-US-1 (553-2083US1) first or second peak amplitudes of the transmit signal. (Col.4, lines 48-52, Col.5, lines 38-42)

Regarding claim 16, Dillman teaches utilizing a transducer (130) to transmit ultrasound signals and receive echo ultrasound signals from a region of interest, the transducer including piezoelectric transducer elements polarized in a poling direction. (Col.1, lines 7-13, Col.3, lines 14-17, Col.1, lines 19-21, Claim 1, Fig.1)

Further regarding claim 16, Dillman teaches generating a transmit signal having at least first and second polarity segments, the first and second polarity segments having corresponding first and second peak amplitudes. (Col.2, line 66 – Col.3, line 2, Col.3, lines 53-55, Col.5, lines 37-38, Fig.1, Fig.3)

Further regarding claim 16, Dillman teaches generating a bias signal in a direction of the poling direction. (Col.5, lines 40-61, Col.5, lines 10-12, Claim 1, Fig.3)

Further regarding claim 16, Dillman teaches combining the bias signal with the transmit signal to form a biased transmit signal that is shifted in the direction of the poling direction. (Col.2, line 66-Col.3, line 21, Col.5, lines 40--61, Col.5, lines 10-12, Claim 1, Fig.2-3) Dillman does not explicitly teach both positive and negative voltages over a transmit cycle.

Barnes teaches both positive and negative voltages over a transmit cycle. (Paragraphs 10, 30, Claims 5, 18, Figs.2-4)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dillman to incorporate both positive and negative voltages over a transmit cycle in order to avoid dielectric polarization.

Regarding claim 19, Dillman teaches continuously applying a DC voltage as the bias signal. (Col.3, lines 43-47)

Regarding claim 20, Dillman teaches generating the bias signal to have a steady-state voltage of up to 1OV. (Col.4, lines 48-52) Dillman also teaches generating the bias signal to have a steady-state voltage of up to 6V. (Col.4, lines 48-52)


Further regarding claim 20, Dillman teaches generating the bias signal to have a steady-state voltage of up to 15% of at least one of the first or second peak amplitudes of the transmit signal. (Col.4, lines 48-52, Col.5, lines 38-42)

Further regarding claim 20, Dillman teaches continuously applying the bias signal during 90% or more of the transmit cycle. Col.3, lines 45-59, Col.2, lines 3-8)

Regarding claim 21, Dillman teaches wherein the biased transmit signal includes a first biased polarity segment that extends in the poling direction. (Col.2, line 66-Col.3, line 21, Fig.2, Fig.4) Dillman does not teach a second biased polarity segment that extends in the non-poling direction.

Barnes teaches a second biased polarity segment that extends in the non-poling direction. (Paragraphs 10, 30, Claims 5, 18, Figs.2-4)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dillman to incorporate a second biased polarity segment that extends in the non-poling direction in order to avoid dielectric polarization.

Regarding claim 22, Dillman does not explicitly teach wherein the first polarity segment 

Barnes teaches wherein the first polarity segment of the transmit signal has a positive voltage and the second polarity segment of the transmit signal has a negative voltage, the biased transmit signal having a first biased polarity segment and a second biased polarity segment, the first biased polarity segment having a positive voltage that is shifted relative to the positive voltage of the first polarity segment, the second biased polarity segment having a negative voltage that is shifted relative to the negative voltage of the second polarity segment. (Paragraphs 10, 30, Claims 5, 18, Figs.2-4)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dillman to incorporate wherein the first polarity segment of the transmit signal has a positive voltage and the second polarity segment of the transmit signal has a negative voltage, the biased transmit signal having a first biased polarity segment and a second biased polarity segment, the first biased polarity segment having a positive voltage that is shifted relative to the positive voltage of the first polarity segment, the second biased polarity segment having a negative voltage that is shifted relative to the negative voltage of the second polarity segment in order to avoid dielectric polarization.




Claims 3 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dillman in view of Barnes and in further view of Owen (Document Id: US 20180156904 A1).

Regarding claim 3, Dillman teaches a single crystal material as detailed above in paragraph 12 but does not explicitly teach wherein the single crystal material represents a binary single crystal material.
Owen teaches wherein the single crystal material represents a binary single crystal material (PMN-PT). (Paragraph 17, lines 9-12, Paragraph 2, lines 9-13, 19-22) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dillman to incorporate wherein the single crystal material represents a binary single crystal material as taught by Owen in order to have greater efficiency of conversion of electrical energy to mechanical energy and vice versa. Examiner is interpreting “PMN-PT single crystals” as binary single crystal material.

Regarding claim 8, Dillman teaches a bias generator (210) configured to apply the bias signal during 90% or more of the transmit cycle. (Col.3, lines 45-59, Col.2, lines 3-8)

Further regarding claim 8, Dillman teaches providing an active transmit signal for up to 5% of the transmit cycle. (Col.3, lines 2-7,Col.5, lines 3-5)

Further regarding claim 8, Dillman teaches pulses having a predetermined width (pulse shape). (Col.3, lines 47-50) Dillman teaches the invention as claimed but does not explicitly teach wherein the transmit signal includes a series of pulses that repeat.

Owen teaches wherein the transmit signal includes a series of pulses that repeat. (Paragraph 5, lines 18-36) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dillman to incorporate wherein the transmit signal includes a series of pulses that repeat as taught by Owen in order to make measurements for centimeter-sized increments across the body and receive multiple measurements to ensure accurate number readings. 

Regarding claim 9, Dillman teaches a bias generator (210) configured to apply the bias signal continuously during the transmit cycle. (Col.3, lines 45-59, Col.2, lines 3-8)

Further regarding claim 9, Dillman teaches providing an active transmit signal for up to 5% of the transmit cycle. (Col.3, lines 2-7,Col.5, lines 3-5)

Further regarding claim 9, Dillman teaches pulses having a predetermined width (pulse shape). (Col.3, lines 47-50) Dillman teaches the invention as claimed but does not explicitly teach wherein the transmit signal includes a series of pulses that repeat.

Owen, in the same field of endeavor teaches wherein the transmit signal includes a series of pulses that repeat. (Paragraph 5, lines 18-36) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dillman to incorporate wherein the transmit signal includes a series of pulses that repeat as taught by Owen in order to make measurements for centimeter-sized increments across the body and receive multiple measurements to ensure accurate number readings. 

Regarding claim 10, Dillman teaches a bias generator (210) but does not explicitly teach a probe coupled to a distal end of a probe cable, the probe cable including a probe connector at a proximal end of the probe cable, the probe connector configured to be connected to an ultrasound console, the bias generator located within the ultrasound console downstream of the bipolar transmit circuit and before the probe connector.

Owen, in the same field of endeavor teaches a probe (10) coupled to a distal end of a probe cable (40), the probe cable including a probe connector at a proximal end of the probe cable, the probe connector configured to be connected to an ultrasound console. (Paragraph 17, Fig.1) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dillman to incorporate a probe coupled to a distal end of a probe cable , the probe cable including a probe connector at a proximal end of the probe cable, the probe connector configured to be connected to an ultrasound console as taught by Owen in order to have a probe and a probe cable that connects the probe to the ultrasound system mainframe and have a probe to transmit ultrasound waves and receive ultrasonic echo signals with piezoelectric transducer element. Dillman in view of Owen teach the invention as claimed but do not explicitly teach the bias generator located within the ultrasound console downstream of the bipolar transmit circuit and before the probe connector. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to have the bias generator located within the ultrasound console downstream of the bipolar transmit circuit and before the probe connector, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 11, Dillman teaches a bias generator (210) but does not explicitly teach a probe and wherein the bias generator is located in the probe.

 Owen, in the same field of endeavor teaches a probe (10) and transducers (12). (Paragraph 17, Fig.1) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dillman to incorporate a probe with components (transducer 12) located in the probe as taught by Owen in order to generate transmission signals to and external object. Dillman in view of Owen teach the invention as claimed but do not explicitly teach a bias generator located in the probe. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to have a bias generator located in the probe, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 12, Dillman teaches a transducer (130) with piezoelectric transducer elements polarized in a poling direction. (Col.1, line 27-36, Col.2, 51-53, Claim 1, Fig.1, Fig.3)

Further regarding claim 12, Dillman teaches a bias generator (210) configured to generate a bias signal in a direction of the poling direction, wherein the bias signal is combined with the transmit signal to form a biased transmit signal that is shifted in the direction of the poling direction. (Col.2, line 66-Col.3, line 21, Col.5, lines 45-49, Col.5, lines 54-61, Col.2, 51-53, Col.5, lines 10-12, Claim 1, Fig.2-3) Dillman does not teach both positive and negative voltages over a transmit cycle. 

 Barnes teaches both positive and negative voltages over a transmit cycle. (Paragraphs 10, 30, Claims 5, 18, Figs.2-4)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dillman to incorporate both positive and negative voltages over a transmit cycle in order to avoid dielectric polarization.

Further regarding claim 12, Dillman teaches a transmit line (110) configured to convey a transmit signal having at least first and second polarity segments, the first and second polarity segments having corresponding first and second peak amplitudes and a transducer (130) (Col.2, line 66 – Col.3, line 2, Col.3, lines 53-55, Col.1, line 27-36, Col.5, lines 37-38, Claim 1, Fig.1, Fig.3) Dillman teaches the invention as claimed but does not explicitly teach a probe connector and a transmit line extending from the probe connector to the transducer.


Owen, in the same field of endeavor teaches a probe connector (40) and a transmit line extending from the probe connector to a transmit/receive (T/R) switch (14). 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dillman to incorporate a probe connector (40) and a transmit line extending from the probe connector to another device as taught by Owen in order to transmit and receive ultrasound signals. 

Regarding claim 13, Dillman teaches wherein the piezoelectric transducer elements are formed from a single crystal material polarized in the poling direction. (Col.1, lines 19-21, Col.1, lines 33-35, Col.2, lines 51-53)

Regarding claim 14, Dillman teaches a single crystal material as detailed above in paragraphs 12 and 60 but does not explicitly teach wherein the single crystal material 

Owen, in the same field of endeavor teaches wherein the single crystal material represents a binary single crystal material (PMN-PT). (Paragraph 17, lines 9-12, Paragraph 2, lines 9-13, 19-22) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dillman to incorporate wherein the single crystal material represents a binary single crystal material as taught by Owen in order to have greater efficiency of conversion of electrical energy to mechanical energy and vice versa. Examiner is interpreting “PMN-PT single crystals” as binary single crystal material.

Regarding claim 15, Dillman teaches wherein the bias generator is configured to generate the bias signal to have a steady-state voltage of between 2.5V and 10V. (Col.4, lines 48-52)

Response to Arguments

Applicant’s arguments, see pages 7-8, filed 06/09/2021, with respect to claims 12-20 have been fully considered and are persuasive. The double patenting rejection of claims 12-20 has been withdrawn.

Applicant’s arguments, see pages 6-7, filed on 06/09/2021, with respect to the rejection(s) of claim(s) 1 and 16 under 35 U.S.C. 102(a)(1) and with respect to the rejection(s) of claim(s) 12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) as detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645